DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 135 (Figs. 6-7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  The discussion of Figs. 1-5 only appears in the Background section and is discussed as what is “conventional.” See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 17 is/are objected to because of the following informalities:
Claim 17, Ln. 1 recites “The method as claimed in claim 1” which should read “The method as claimed in claim 16”
Appropriate correction is required.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “barrier unit” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “barrier unit” is best understood from the specification as at least: barrier 219, as a microporous air filter, and a ring 221 (Pg. 15 & 17-18).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morrison (U.S. Patent 10777098).
Regarding claim 1, Morrison discloses a training valve assembly (Fig. 4) well-suited for use with a cardiopulmonary resuscitation training mask or a cardiopulmonary resuscitation mask (Figs. 2-3), the training valve assembly comprising: (a) a first housing member (Fig. 4 one of #12 or #18); (b) a second housing member (Fig. 4 other of #12 or #18), the second housing member being coupled to the first housing member in such a way as to permit the first housing member and the second housing member to be uncoupled from one another and then recoupled to one another (Fig. 9 method; see also Col. 3, Ln. 65 – Col. 4, Ln. 8); and (c) an air filter (Fig. 4 #30; Col. 2, Ln. 65 – Col. 3, Ln. 5) disposed within at least one of the first housing member and the second housing member (Fig. 4) and positioned so as to be removable therefrom when the first housing member and the second housing member are uncoupled from one another so as to permit replacement of the air filter (Fig. 9 method). It is noted that while the preamble of the claim recites “a training valve assembly” that no explicit valve structure is recited by the claim. Thus, at least the discussion in Morrison that filter 30 approximates the resistance of a standard CPR valve (Col. 3, Ln. 50-57 & Col. 6, Ln. 10-13) allows CPR training device 10 of Morrison to read on the claim.
Regarding claim 2, Morrison discloses the first housing member (Fig. 4 either of #12 or #18) comprises a tubular structure having a proximal end and a distal end, wherein the proximal end (Fig. 4 either top of #12 or bottom of #18) is dimensioned for insertion into a mouth of a user.
Regarding claim 3, Morrison discloses the first housing member (Fig. 4 either of #12 or #18) comprises a proximal portion and a distal portion, the proximal portion comprising a first tubular structure, the distal portion comprising a second tubular structure, the first tubular structure having a first lumen, the second tubular structure having a second lumen, the first and second lumens being coaxial and in fluid communication with one another (e.g. Figs. 2-4). Either end of first member 12 is readable as the proximal portion (and distal portion) and in the same manner either end of second member 18 is readable as the proximal portion (and distal portion), as the proximal portion and the distal portion have limited particularity in the claim.
Regarding claim 4, Morrison discloses each of the first tubular structure of the first housing member and the second tubular structure of the first housing member has an inner diameter and an outer diameter and wherein the inner diameter and the outer diameter of the second tubular structure of the first housing member is reduced relative to that of the first tubular structure of the first housing member. For this claim the second tubular structure will be read as either first engaging portion 16 of first member 12 or second engaging portion 22 of second member 18, with the first tubular structure read as the narrower hub at the top of first member 12 or at the bottom of second member 18 (Fig. 4).
Regarding claim 6, Morrison discloses the distal portion of the first housing member (Fig. 4 #12) is externally threaded (Fig. 4 #52; Col. 3, Ln. 65 – Col. 4, Ln. 8; see also Fig. 3 when assembled).
Regarding claim 7, Morrison discloses the first housing member (Fig. 4 either of #12 or #18) further comprises an annular flange (Fig. 4 wide base of either of #16 or #22) extending radially outwardly between the proximal portion and the distal portion. The claim does not specify what the annular flange is extending radially outwardly relative to. Thus, the wide base of either first engaging portion 16 or second engaging portion 22 can be read as an annular flange which extends radially outwardly from the narrower hub at the top of first member 12 or at the bottom of second member 18 (Fig. 4).
Regarding claim 8, Morrison discloses the second housing member (Fig. 4 #18) comprises a tubular structure having a proximal end and a distal end, wherein the distal end is dimensioned for insertion into a port of a cardiopulmonary resuscitation training mask or a cardiopulmonary resuscitation mask (Fig. 3 #18 received in #46).
Regarding claim 9, Morrison discloses the second housing member (Fig. 4 either of #12 or #18) comprises a proximal portion and a distal portion, the proximal portion comprising a first tubular structure, the distal portion comprising a second tubular structure, the first tubular structure having a first lumen, the second tubular structure having a second lumen, the first and second lumens being coaxial and in fluid communication with one another (e.g. Figs. 2-4). Either end of first member 12 is readable as the proximal portion (and distal portion) and in the same manner either end of second member 18 is readable as the proximal portion (and distal portion), as the proximal portion and the distal portion have limited particularity in the claim.
Regarding claim 10, Morrison discloses each of the first tubular structure (Fig. 4 #22) of the second housing member and the second tubular structure (Fig. 4 hub at bottom of #18) of the second housing member has an inner diameter and wherein the inner diameter of the second tubular structure of the second housing member is reduced relative to that of the first tubular structure of the second housing member, wherein an annular shelf (Fig. 4 #28) is formed at a juncture of the first tubular structure of the second housing member and the second tubular structure of the second housing member, and wherein the air filter is mounted on the annular shelf (Fig. 4).
Regarding claim 11, Morrison discloses the first tubular structure of the second housing member comprises a side wall that is generally cylindrical (Figs. 3-4) and wherein the second tubular structure of the second housing member comprises a side wall that is generally frustoconical (Col. 3, Ln. 19-32). The tapering wall disclosed by Morrison may be read as frustoconical in shape.
Regarding claim 12, Morrison discloses the proximal portion of the second housing member (Fig. 4 #18) is internally threaded (Fig. 4 #54; Col. 3, Ln. 65 – Col. 4, Ln. 8; see also Fig. 3 when assembled).
Regarding claim 13, Morrison discloses the first housing member and the second housing member comprise mating threads (Fig. 4 #52, 54; Col. 3, Ln. 65 – Col. 4, Ln. 8; see also Fig. 3 when assembled) to permit the first housing member and the second housing member to be screwed to one another and unscrewed from one another one or more times (e.g. Fig. 9 method steps).
Regarding claim 15, Morrison discloses a training valve assembly (Fig. 4) well-suited for use with a cardiopulmonary resuscitation training mask or a cardiopulmonary resuscitation mask (Figs. 2-3), the training valve assembly comprising: (a) a first housing member (Fig. 4 #12), wherein the first housing member comprises a proximal portion (Fig. 4 top of #12) and a distal portion (Fig. 4 bottom of #12), the proximal portion comprising a first tubular structure, the distal portion comprising a second tubular structure (Fig. 4), the first tubular structure having a first lumen, the second tubular structure having a second lumen, the first and second lumens being coaxial and in fluid communication with one another (Figs. 3-4), the proximal portion comprising a proximal end dimensioned for insertion into a mouth of a user, the distal portion being externally threaded (Fig. 4 #52; Col. 3, Ln. 65 – Col. 4, Ln. 8; see also Fig. 3 when assembled); (b) a second housing member (Fig. 4 #18), the second housing member being coupled to the first housing member in such a way as to permit the first housing member and the second housing member to be uncoupled from one another and then recoupled to one another (Fig. 9 method steps), wherein the second housing member comprises a proximal portion (Fig. 4 top of #18) and a distal portion (Fig. 4 bottom of #18), the proximal portion comprising a first tubular structure, the distal portion comprising a second tubular structure (Fig. 4), the first tubular structure having a first lumen, the second tubular structure having a second lumen, the first and second lumens being coaxial and in fluid communication with one another (Figs. 3-4), an annular shelf (Fig. 4 #28) being formed at a juncture of the first and second lumens of the second housing member, the proximal portion of the second housing member being internally threaded (Fig. 4 #54; Col. 3, Ln. 65 – Col. 4, Ln. 8; see also Fig. 3 when assembled) and dimensioned to mate with the distal portion of the first housing member (Figs. 3-4); and (c) an air filter (Fig. 4 #30; Col. 2, Ln. 65 – Col. 3, Ln. 5) mounted on the annular shelf and removable from the second housing member when the first housing member and the second housing member are uncoupled from one another (Fig. 9 method steps). It is noted that while the preamble of the claim recites “a training valve assembly” that no explicit valve structure is recited by the claim. Thus, at least the discussion in Morrison that filter 30 approximates the resistance of a standard CPR valve (Col. 3, Ln. 50-57 & Col. 6, Ln. 10-13) allows CPR training device 10 of Morrison to read on the claim.
Regarding claim 16, Morrison discloses a method (Fig. 9) comprising: (a) providing the training valve assembly of claim 1 (see above); (b) uncoupling the first housing member and the second housing member (Fig. 9 #106); (c) replacing the air filter with a new air filter (Fig. 9 #112); and (d) recoupling the first housing member and the second housing member (Fig. 9 #112).
Regarding claim 17, Morrison discloses the first housing member and the second housing member comprise mating threads (Fig. 4 #52, 54; Col. 3, Ln. 65 – Col. 4, Ln. 8; see also Fig. 3 when assembled) and wherein said uncoupling and recoupling steps are performed by unscrewing and screwing together the first housing member and the second housing member using said mating threads.
Regarding claim 18, Morrison discloses a training valve assembly kit (Fig. 4 and method steps of Fig. 9) for use with a cardiopulmonary resuscitation training mask or a cardiopulmonary resuscitation mask (Figs. 2-3), the training valve assembly kit comprising: (a) a first housing member (Fig. 4 one of #12 or #18); (b) a second housing member (Fig. 4 other of #12 or #18), the second housing member being coupled to the first housing member in such a way as to permit the first housing member and the second housing member to be uncoupled from one another and then recoupled to one another (Fig. 9 method steps); and (c) a plurality of interchangeable barrier units (Fig. 4 #30; Col. 2, Ln. 65 – Col. 3, Ln. 5; replacement in Fig. 9 #112), wherein each of the plurality of interchangeable barrier units is adapted to be disposed, one at a time, within at least one of the first housing member and the second housing member (Fig. 4) and removable therefrom when the first housing member and the second housing member are uncoupled from one another so as to permit replacement of an installed barrier unit (Fig. 9 method steps).
Regarding claim 19, Morrison discloses each of the plurality of interchangeable barrier units comprises an air filter (Fig. 4 #30; Col. 2, Ln. 65 – Col. 3, Ln. 5; Fig. 9 method steps replace first filter with second filter). The instant claim does not invoke 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (U.S. Patent 10777098) in view of Hackel (DE 4239425 A1; citations from attached machine translation), or alternately in view of the disclosure of the instant application about what is “conventional” in the prior art.
Regarding claim 5, Morrison fails to disclose the proximal portion of the first housing member comprises a proximal end, wherein the proximal end comprises a porous grid.
Hackel teaches a device for mouth-to-mouth ventilation (e.g. Figs. 2 & 5) including a housing member (Fig. 2 #5) comprises a proximal end (Fig. 2 #14), wherein the proximal end comprises a porous grid (Fig. 2 #15; ¶0027). Hackel teaches a grid as providing the benefit of protecting against the penetration of broken food residues (¶¶0015, 0027).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Morrison the proximal portion of the first housing member comprises a proximal end, wherein the proximal end comprises a porous grid in order to provide the benefit of protecting against the penetration of broken food residues in view of Hackel.
Additionally, it is noted that in the Background discussion of the instant application applicant has acknowledged that such a grid structure at a proximal end is part of a known and “conventional” CPT training valve assembly (Fig. 3 #41; Pg. 2-5) which serves the purpose of allow free airflow while restraining large materials from passing (end of Pg. 4). The discussed PRACTI-VALVE® CPR training valve has been commercially on sale more than a year in advance of the effective filing date of the instant application.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (U.S. Patent 10777098) in view of McKinney et al. (U.S. Pub. 2002/0100475).
Regarding claim 14, Morrison fails to disclose a ring, the ring coupled to the air filter.
McKinney discloses a CPR barrier device (Figs. 1 & 4) including a ring (Fig. 4 #45; ¶¶0091, 0100) coupled to an air filter (Fig. 4 #44; ¶¶0091, 0100). McKinney teaches a ring as providing the benefit of circumferentially retaining the air filter (¶¶0091, 0100).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Morrison a ring, the ring coupled to the air filter in order to provide the benefit of circumferentially retaining the air filter in view of McKinney.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Particular attention is further drawn to Loescher et al. (U.S. Patent 5005568) where the valve assembly of Fig. 1 can be attached via a threaded fitting (Col. 1, Ln. 62 – Col. 2, Ln. 4). Additionally, it is noted that the valve assembly of Figs. 1-5 is readable against the instant claims at least because applicant has admitted it is what is “conventional” (top of Pg. 3) and that it corresponds to the commercially available PRACTI-VALVE® CPR training valve (top of Pg. 3) that was on sale more than a year before the effective filing date of the instant application (e.g. attached “Work ‘N Leisure Recalls Air Valves Used in CPR Training Due to Choking Hazard”; retrieved from https://www.cpsc.gov/Recalls/2017/Work-N-Leisure-Recalls-Air-Valves-Used-in-CPR-Training).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785